Citation Nr: 1116956	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969, to include a tour of duty in the Republic of Vietnam from March 1968 to March 1969.  The Veteran also apparently had subsequent service in the United States Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that, in pertinent part, denied the above claims.

In March 2009, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in May 2009 at which time it was remanded for additional development.  It is now returned to the Board for appellate consideration.

The issues of service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to the service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.  

2.  The Veteran is diagnosed with coronary artery disease.  


CONCLUSION OF LAW

The Veteran's coronary artery disease is presumed to have been incurred during his active service in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for coronary artery disease.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain cardiovascular renal disease may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that service connection is warranted for coronary artery disease.  His service records show that he served in the Republic of Vietnam during the Vietnam era.  As such, the Veteran is presumed to have been exposed to herbicides such as Agent Orange.  Following service, a VA examination report dated in July 2007 shows that he was diagnosed with coronary artery disease with left ventricular hypertrophy.

A VA examination report dated in August 2009 shows that the Veteran had multiple risk factors for coronary artery disease, a diagnosis of coronary artery disease or coronary artery blockage had not been established by cardiac catheterization.  His disorder was labeled as a nonischemic cardiomyopathy.  However, in a June 2010  Addendum to the August 2009 examination report, the VA examiner indicated that the Veteran underwent a heart catheterization on September 2009 during which a diagnosis of coronary artery disease was confirmed.

The Board notes that 38 C.F.R. § 3.309(e), as amended, indicates that coronary artery disease is a manifestation of ischemic heart disease for which service connection may be established on a presumptive basis based upon exposure to herbicides.  Accordingly, while the VA examiner could not relate the coronary artery disease to service without resorting to speculation, service connection is warranted on a presumptive basis due to the Veteran's presumed exposure to herbicides in the Republic of Vietnam.  38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the Veteran's claim of entitlement to service connection for coronary artery disease is granted.


ORDER

Service connection for coronary artery disease is granted.


REMAND

Unfortunately, another remand is required in this case as to the issues of service connection for peripheral neuropathy of the upper and lower extremities, each to include as secondary to the service-connected diabetes mellitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).
The Veteran asserts that he currently has peripheral neuropathy of the upper and lower extremities that are etiologically related to his service-connected diabetes mellitus.  He underwent a VA diabetes mellitus examination in October 2006 during which the examiner concluded that the peripheral neuropathy could not be attributed to the service-connected diabetes mellitus without resorting to speculation.  

In its May 2009 Remand, the Board directed that the Veteran be scheduled for a VA examination to determine whether his peripheral neuropathy of the upper and lower extremities was etiologically related to active service, to include the service-connected diabetes mellitus.  In pertinent part, the Board requested the examiner (a VA physician) to opine as to whether it was at least as likely as not (50 percent probability or greater) that any peripheral neuropathy of the upper and lower extremities found on examination was caused by, or is aggravated by the diabetes mellitus.  If the diabetes mellitus was found to aggravate (i.e., permanently worsen) the peripheral neuropathy of the upper and lower extremities, the percentage of disability attributable to the aggravation was to be provided.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran underwent a VA examination in August 2009.  The VA examiner again concluded that the peripheral neuropathy could not be attributed to the service-connected diabetes mellitus without resorting to speculation.  The examiner did not, however, provide an opinion as to whether the diabetes mellitus aggravates the peripheral neuropathy.  Since the August 2009 examination report is deficient regarding the Veteran's claimed disability on appeal, another remand is required for correction.  Although the Board regrets the need for further clarification, the United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall return the claims file to the physician who conducted the VA examination in August  2009 for an addendum to his medical opinion.  The physician is specifically asked to provide an opinion as to whether peripheral neuropathy of the upper and lower extremities was either (a) caused by, or (b) is aggravated by a service-connected disability (diabetes mellitus or coronary artery disease).  If a service-connected disability  aggravates (i.e., permanently worsens) the peripheral neuropathy of the upper and lower extremities, the examiner should identify the percentage of disability which is attributable to the aggravation.

A complete rationale for any opinion expressed should be provided.  If the physician who rendered the August 2009 opinion is unavailable, the Veteran should be scheduled for a new VA examination with an appropriate VA physician.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  If the appeal is returned to Board without compliance of the remand directives by the RO/AMC, or the RO otherwise having jurisdiction of the claims file, another remand will likely result.  Stegall, 11 Vet. App. at 271. 

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


